DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 10,904,168 hereinafter 168. Although the claims at issue are not identical, they are not patentably distinct from each other.

As for claims 1-15, see table below


Pending Application US 17/157,398
US Patent 10,904,168 B1
1. A system that provides access to digital media content within a conversational messaging environment, comprising: 
one or more computers, including a media server executing thereon which can receive requests from media device clients for media content; 

















a conversational agent provided within a conversational messaging environment, and operating as a media content bot, which includes and operates according to a logic adapted to support an interaction with a user, and 




in response to the interaction with the user, access the media server, 



for use in determining one or more recommended items of media content; and
















wherein the recommended media content is provided to at least one of the user, or a media device, in the form of a link, playlist, or other type of reference by which the user can stream, download, access, or otherwise use the recommended media content.


one or more computers, including a media server executing thereon that receives media access requests from media  devices for media content;
wherein each received media access request communicated from the media devices identifies a destination media device to which the media server is to stream or otherwise provide media content, in response to processing the  media access request;
wherein the media server includes an application program interface that is adapted to provide media content recommendations in response to a conversation-like interaction with a 
 wherein the conversational agent is provided within the conversational messaging environment, and operates as a media content bot adapted to:
participate in the conversation-like interaction with a user of a media device, including recognizing one or more inputs received from the user during the interaction;
in response to the interaction with the user, access the media server via the application program interface at the media server, and provide the inputs as interaction information to the media server, for use by a recommendation engine at the media server in:
determining one or more recommended artists, genres, or items of media contend based on the interaction information, and
communicating to the media device, as part of the conversation-like interaction, an indication of the recommended artists, genres, or items of media content;
wherein the indication of the recommended artists, genres, or items of media content is provided in dependence of the interaction information received by the media server; and
receive, from the media server, the indication of the one or more recommended items of media content, as part of the interaction; and wherein the indication of the one or more recommended items of media content is provided to the media device, in the form of a link, playlist, or other type of reference for use by the media device in to stream, download, access, or otherwise use the one or more recommended items of media content at the requesting media device, or another device.



         2. The system of claim 1, wherein the media content bot includes support for providing notifications to the user, that reflect the user’s usage of the conversational messaging environment.
3. The system of claim 1, wherein the media content bot includes support for providing statistics to the user, that reflect the user's usage of a digital media content environment.  
3. The system of claim 1, wherein the media content bot includes support for providing statistics to the user, that reflect the user’s usage of a digital media content environment.
4. The system of claim 1, wherein the media content bot and media server supports atypical or other user inputs in addition to text inputs, for example the use of emojis, and respond accordingly.  


5. The system of claim 4, wherein each emoji or a plurality of emojis can be associated with a particular item of media content, and wherein use of a particular one or more emoji during the interaction by the user with the media content bot, is used to determine a particular item of media content associated with the particular one or more emoji.  

5. The system of claim 4, wherein each emoji or a plurality of emojis are associated with a particular item of media content, and wherein use of a particular one or more emoji during the conversation-like interaction by the user with the media content bot, is used to determine a particular item of media content associated with the particular one or more emoji.

6. A method of providing access to digital media content within a conversational messaging environment, comprising: Spotify Matter No.:14 Attorney Docket No.: P1155US02SPTFY-01060US3SPOTIFY CONFIDENTIAL 
providing, at one or more computers, a media server executing thereon which can receive requests from media device clients for media content; 



















providing a conversational agent within a conversational messaging environment, and operating as a media content bot, which includes and operates according to a logic adapted to support an interaction with a user, and





in response to the interaction with the user, access the media server, for use in determining one or more recommended items of media content; and 



















providing the recommended media content to at least one of the user, or a media device, in the form of a link, playlist, or other type of reference by which the user can stream, download, access, or otherwise use the recommended media content.  



providing, at one or more computers, a media server executing thereon that receives media access requests from media devices for media content;
wherein each received media access request communicated from the 
wherein the media server includes an application program interface that is adapted to provide media content recommendations in response to a conversation-like interaction with a conversational agent, and is accessible from a conversational messaging environment provided as a computer-based environment and accessed via a network; wherein the conversational agent is provided within the conversational messaging environment, and operates as a media content bot adapted to:
participate in the conversation-like interaction with a user of a media device, including recognizing one or more 
in response to the interaction with the user, access the media server via the application program interface at the media server, and provide the inputs as interaction information to the media server, for use by a recommendation engine at the media server in:
determining one or more recommended artists, genres, or items of media content based on the  interaction information, and
communicating to the media device, as part of the conversation-like interaction, an indication of the recommended artists, genres, or items of media content;
wherein the indication of the recommended artists, genres, or items of media content is provided in dependence of the interaction information received by the media server: and
providing the indication of the one or more recommended items of media content to the media device, in the form of a link, playlist, or other type of reference for use by the media device in communicating a media access request to stream, download, access, or otherwise use the one or more recommended items of media content at the requesting media device, or another device.



7. The method of claim 6, wherein the media content bot includes support for providing notifications to the user, that reflect the user’s usage of the conversational messaging environment.



8. The method of claim 6, wherein the media content bot includes support for providing statistics to the user, that reflect the user’s usage of a digital media content environment.

9. The method of claim 6, wherein the media content bot and media server supports atypical or other user inputs in addition to text inputs, for example the use of emojis, and respond accordingly.  

9. The method of claim 6, wherein the media content bot and media server supports atypical or other user inputs in addition to text inputs, including the use of emojis, and respond accordingly.

10. The method of claim 9, wherein each emoji or a plurality of emojis can be associated with a particular item of media content, and wherein use of a particular one or more emoji during the interaction by the user with the media content bot, is used to determine a particular item of media content associated with the particular one or more emoji.  

10. The method of claim 9, wherein each emoji or a plurality of emojis are associated with a particular item of media content, and wherein use of a particular one or more emoji during the conversation-like interaction by the user with the media content bot, is used to determine a particular item of media content associated with the particular one or more emoji.


providing, at one or more computers, a media server executing thereon which can receive requests from media device clients for media content; 


















providing a conversational agent within a conversational messaging environment, and operating as a media content bot, which includes and operates according to a logic adapted to support an interaction with a user, and Spotify Matter No.:15 Attorney Docket No.: P1155US02SPTFY-01060US3SPOTIFY CONFIDENTIAL 



in response to the interaction with the user, access the media server, for 



















providing the recommended media content to at least one of the user, or a media device, in the form of a link, playlist, or other type of reference by which the user can stream, download, access, or otherwise use the recommended media content.  


providing, at one or more computers, a media server executing thereon that receives media access requests from media devices for media content;
wherein each received media access request communicated from the media devices identifies a destination media device to which the media server is to stream or otherwise provide media content, in response to processing the media access request;
wherein the media server includes an application program interface that is adapted to provide media content 
conversational agent, and is accessible from a conversational messaging environment provided as a computer-based environment and accessed via a network;
wherein the conversational agent is provided within the conversational messaging environment, and operates as a media content bot adapted to:
participate in the conversation-like interaction with a user of a media device, including recognizing one or more inputs received from the user during the
in response to the interaction with the user, access the media server via the application program interface at the media server, and provide the inputs as interaction information to the media server, for use by a recommendation engine at the media server in;
determining one or more recommended artists, genres, or items of media contend based on the interaction information, and
communicating to the media device, as part of the conversation-like interaction, an indication of the recommended artists, genres, or items of media content;
wherein the indication of the recommended artists, genres, or items of media content is provided in dependence of the interaction information received by the media server; and
receive, from the media server, the indication of the one or more recommended items of media content, as part of the interaction; and providing the indication of the one or more recommended items of media content to the media device, in the form of a link, playlist, or other type of reference for use by the media device in to stream, download, access, or otherwise use the one or more recommended items of media content at the requesting media device, or another device.



12. The non-transitory computer readable storage medium of claim 11, wherein the media content bot includes support for providing notifications to the user, that reflect the user’s usage of the conversational messaging environment.

13. The non-transitory computer readable storage medium of claim 11, wherein the media content bot includes support for providing statistics to the user, that reflect the user's usage of a digital media content environment.  

           13. The non-transitory computer readable storage medium of claim 11, wherein the media content bot includes support for providing statistics to the user, that reflect the user’s usage of a digital media content environment.
14. The non-transitory computer readable storage medium of claim 11, 




15. The non-transitory computer readable storage medium of claim 14, wherein each emoji or a plurality of emojis are associated with a particular item of media content, and wherein use of a particular one or more emoji during the conversation-like interaction by the user with the media content bot, is used to determine a particular item of media content associated with the particular one or more emoji.




Claims  1, 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,904,168  hereinafter ‘168 in view of Bristol et al. (US 2011/0078228), hereinafter Bristol.

 bot, which includes and operates according to a logic adapted to support an interaction with a user.
However, Bristol discloses wherein a bot includes and operates according to a logic adapted to support an interaction with a user (paragraphs [0041], [0043], [0046] and [0049]-[0050] describe a bot including components that implement a functionality, the bot includes a communication protocol component that handles all conversational aspects and capabilities, the bot also includes a natural language processor which is based on a scripted markup language which allows it to receive request and generate a response, when a user engages a bot through an instant messaging application, the user’s communication is received the communication protocol and the processed language processor).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Bristol for implementing a bot in an instant message environment. The teachings of Bristol, when implemented in the ‘168 system, will allow one of ordinary skill in the art to engage with a user in a conversation. One of ordinary skill in the art would be motivated to utilize the teachings of Bristol in the ‘168 system in order to employ a bot as a context discovery mechanism in which the context of a user interaction can be discovered which enables the users to access to services recommended by external providers.

 bot includes and operates according to a logic adapted to support an interaction with a user.
However, Bristol discloses wherein a bot, which includes and operates according to a logic adapted to support an interaction with a user (paragraphs [0041], [0043], [0046] and [0049]-[0050] describe a bot including components that implement a functionality, the bot includes a communication protocol component that handles all conversational aspects and capabilities, the bot also includes a natural language processor which is based on a scripted markup language which allows it to receive request and generate a response, when a user engages a bot through an instant messaging application, the user’s communication is received the communication protocol and the processed language processor).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Bristol for implementing a bot in an instant message environment. The teachings of Bristol, when implemented in the ‘168 system, will allow one of ordinary skill in the art to engage with a user in a conversation. One of ordinary skill in the art would be motivated to utilize the teachings of Bristol in the ‘168 system in order to employ a bot as a context discovery mechanism in which the context of a user interaction can be discovered which enables the users to access to services recommended by external providers.

. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6, 7, 9, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Itzhak et al. (US 2017/0250930), hereinafter Ben-Itzhak in view of Bristol et al. (US 2011/0078228), hereinafter Bristol.

As for claim 1, Ben-Itzhak teaches a system that provides access to digital media content within a conversational messaging environment (Fig. 1; paragraph [0016] describes a system to recommend contents to a user based on the user’s interacting with an interactive communication platform), comprising: 
one or more computers, including a media server executing thereon which can receive requests from media device clients for media content (Fig. 1; content sources 
a conversational agent provided within a conversational messaging environment, and operating as a media content bot (Fig. 1; conversation agents 120; paragraph [0038] describes a chatbot system with a conversation agent), and 
in response to the interaction with the user, access the media server, for use in determining one or more recommended items of media content (paragraphs [0038] and [0072] describe the conversation agent contacts the content recommendation system for recommended content and provides the content recommendation to the user); and 
wherein the recommended media content is provided to at least one of the user, or a media device, in the form of a link, playlist, or other type of reference by which the user can stream, download, access, or otherwise use the recommended media content (paragraphs [0018] and [0073] describe the user is presented with a uniform resource locator (URL) by the conversation agent and the user can interact with the provided URL to access the recommended content which is provided in a form that is consumable by the user).
Ben-Itzhak fails to teach wherein a bot includes and operates according to a logic adapted to support an interaction with a user.
However, it is well known in the art, to implement bots that include components that enable interactions between the bots and users, as evidenced by Bristol.
Bristol discloses wherein a bot includes and operates according to a logic adapted to support an interaction with a user (paragraphs [0041], [0043], [0046] and [0049]-[0050] describe a bot including components that implement a functionality, the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Bristol for implementing a bot in an instant message environment. The teachings of Bristol, when implemented in the Ben-Itzhak system, will allow one of ordinary skill in the art to engage with a user in a conversation. One of ordinary skill in the art would be motivated to utilize the teachings of Bristol in the Ben-Itzhak system in order to employ a bot as a context discovery mechanism in which the context of a user interaction can be discovered which enables the users to access to services recommended by external providers.

As for claim 2, the combined system of Ben-Itzhak and Bristol teaches wherein the media content bot includes support for providing notifications to the user, that reflect the user's usage of the conversational messaging environment (Ben-Itzhak: Figs. 6-9; paragraphs [0103]-[0105] and [0108] describe a conversation between a the chatbot system’s conversation agent and a user, the user is recommended content based on the user’s past activities, user’s messaging history).  


  
As for claim 6, Ben-Itzhak teaches a method of providing access to digital media content within a conversational messaging environment (paragraph [0016] describes a method to recommend contents to a user based on the user’s interacting with an interactive communication platform), comprising: Spotify Matter No.:14 Attorney Docket No.: P1155US02SPTFY-01060US3SPOTIFY CONFIDENTIAL 
providing, at one or more computers, a media server executing thereon which can receive requests from media device clients for media content (Fig. 1; content sources 140; paragraphs [0036]-[0037] describe content sources provide content recommendations to the user via an interactive communication platform); 
providing a conversational agent within a conversational messaging environment (Fig. 1; conversation agents 120; paragraph 0038] describes a chatbot system with a conversation agent), and operating as a media content bot, which includes and operates according to a logic adapted to support an interaction with a user (paragraph [0038] describes a chatbot is generated to enable user’s interactions with a conversation agent), and
in response to the interaction with the user, access the media server, for use in determining one or more recommended items of media content (paragraphs [0038] and 
providing the recommended media content to at least one of the user, or a media device, in the form of a link, playlist, or other type of reference by which the user can stream, download, access, or otherwise use the recommended media content (paragraphs [0018] and [0073] describe the user is presented with a uniform resource locator (URL) by the conversation agent and the user can interact with the provided URL to access the recommended content which is provided in a form that is consumable by the user).  
Ben-Itzhak fails to teach wherein a bot includes and operates according to a logic adapted to support an interaction with a user.
However, it is well known in the art, to implement bots that include components that enable interactions between the bots and users, as evidenced by Bristol.
Bristol discloses wherein a bot includes and operates according to a logic adapted to support an interaction with a user (paragraphs [0041], [0043], [0046] and [0049]-[0050] describe a bot including components that implement a functionality, the bot includes a communication protocol component that handles all conversational aspects and capabilities, the bot also includes a natural language processor which is based on a scripted markup language which allows it to receive request and generate a response, when a user engages a bot through an instant messaging application, the user’s communication is received via the communication protocol and the processed language processor).


As for claim 7, the combined system of Ben-Itzhak and Bristol teaches wherein the media content bot includes support for providing notifications to the user, that reflect the user's usage of the conversational messaging environment (Ben-Itzhak: Figs. 6-9; paragraphs [0103]-[0105] and [0108] describe a conversation between a the chatbot system’s conversation agent and a user, the user is recommended content based on the user’s past activities, user’s messaging history).  

As for claim 9, the combined system of Ben-Itzhak and Bristol teaches wherein the media content bot and media server supports atypical or other user inputs in addition to text inputs, for example the use of emojis, and respond accordingly (Ben-Itzhak: paragraph [0023] describes configuration scripts take the logical form of providing response corresponds to the user’s input/action , and the user’s input includes emoji).

.

Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bent-Itzhak (US 2017/0250930) in view of Bristol (US 2011/0078228) further in view of Michael et al. (US 2009/0298418), hereinafter Michael.

As for claim 3, the combined system of Ben-Itzhak and Bristol teaches wherein the media content bot includes support for providing information associated with the user to the user (Ben-Itzhak: paragraph [0044] describes a log that collects/stores user analytics data; paragraphs [0077]-[0078] describe a user trust measures include the user’s analytics data which are used to create sets of pools of content recommendation candidates).
The combined system of Ben-Itzhak and Bristol fails to teach wherein information associated with a user is statistics that reflect a user’s usage of a digital media content environment.
However, it is well known in the art, to provide statistics information related to a user’s activities to the user, as evidenced by Michael.

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Michael for reporting statistics of a user media viewing habits.  The teachings of Michael, when implemented in the Ben-Itzhak and Bristol system, will allow one of ordinary skill in the art to create a user profile. One of ordinary skill in the art would be motivated to utilize the teachings of Michael in the Ben-Itzhak and Bristol system in order to customize recommended content according to a user’s profile and offer the customized recommended content to the user to facilitate the user’s engagements of the content and to increase revenue of the content provider.

As for claim 8, the combined system of Ben-Itzhak and Bristol teaches wherein the media content bot includes support for providing information associated with the user to the user (Ben-Itzhak: paragraph [0044] describes a log that collects/stores user analytics data; paragraphs [0077]-[0078] describe the user trust measures include the user’s analytics data which are used to create sets of pools of content recommendation candidates).
The combined system of Ben-Itzhak and Bristol fails to teach wherein information associated with a user is statistics that reflect a user’s usage of a digital media content environment.
However, it is well known in the art, to provide statistics information related to a user’s activities to the user, as evidenced by Michael.

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Michael for reporting statistics of a user media viewing habits.  The teachings of Michael, when implemented in the Ben-Itzhak and Bristol system, will allow one of ordinary skill in the art to create a user profile. One of ordinary skill in the art would be motivated to utilize the teachings of Michael in the Ben-Itzhak and Bristol system in order to customize recommended content according to a user’s profile and offer the customized recommended content to the user to facilitate the user’s engagements of the content and to increase revenue of the content provider.


As for claim 13, the claim lists all the same elements of claim 8, but in a non-transitory computer readable storage medium including instructions stored thereon which when read and executed by one or more computers (Ben-Itzhak: paragraphs [0120]-[0121] describes computer readable storage medium that store computer program and a computer performs operations by executing the computer program), cause the one or more computers to perform steps to carry out the steps of rather than system form.  Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 13.


Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bent-Itzhak (US 2017/0250930) in view of Bristol (US 2011/0078228) further in view of Stepanov et al. (US 2014/0298364), hereinafter Stepanov.

As for claim 5, the combined system of Ben-Itzhak and Bristol teaches the interaction by the user with the media content bot (Ben-Itzhak: paragraph [0109] describes the user chats with a conversation agent).
The combined system of Ben-Itzhak and Bristol fails to teach wherein each emoji or a plurality of emojis can be associated with a particular item of media content, and wherein use of a particular one or more emoji during an interaction by the user with a media content bot, is used to determine a particular item of media content associated with the particular one or more emoji.
However, it is well known in the art, to recommend content based on emotions expressed by a user, as evidenced by Stepanov.
Stepanov discloses wherein each emoji or a plurality of emojis can be associated with a particular item of media content (paragraph [0028] describes a user using emoticons to express his emotions to a recommended media content), and wherein use of a particular one or more emoji during an interaction by the user, is used to determine a particular item of media content associated with the particular one or more emoji (paragraphs [0036]-[0038] describe a conversation component facilitates a conversation with a user and receives a set of inputs including emoticons to evaluate the user’s emotional state based on the set of inputs, the emotion associated with the emoticons are communicated to a recommendation component; paragraph [0040] 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Stepanov for analyzing emoticons used by a user.  The teachings of Stepanov, when implemented in the Ben-Itzhak and Bristol system, will allow one of ordinary skill in the art to infer a user’s emotions to a media content. One of ordinary skill in the art would be motivated to utilize the teachings of Stepanov in the Ben-Itzhak and Bristol system in order to customize recommended content according to a user’s emotions towards a media content.

As for claim 10, the combined system of Ben-Itzhak and Bristol teaches the interaction by the user with the media content bot (paragraph [0109] describes the user chats with a conversation agent).
The combined system of Ben-Itzhak and Bristol fails to teach wherein each emoji or a plurality of emojis can be associated with a particular item of media content, and wherein use of a particular one or more emoji during an interaction by the user with a media content bot, is used to determine a particular item of media content associated with the particular one or more emoji.
However, it is well known in the art, to recommend content based on emotions expressed by a user, as evidenced by Stepanov.
Stepanov discloses wherein each emoji or a plurality of emojis can be associated with a particular item of media content (paragraph [0028] describes a user using emoticons to express his emotions to a recommended media content), and wherein 
One of ordinary skill in the art before the effective filing dated of the claimed invention would have recognized the ability to utilize the teachings of Stepanov for analyzing emoticons used by a user.  The teachings of Stepanov, when implemented in the Ben-Itzhak and Bristol system, will allow one of ordinary skill in the art to infer a user’s emotions to a media content. One of ordinary skill in the art would be motivated to utilize the teachings of Stepanov in the Ben-Itzhak and Bristol system in order to customize recommended content according to a user’s emotions towards a media content.

As for claim 15, the claim lists all the same elements of claim 10, but in a non-transitory computer readable storage medium including instructions stored thereon which when read and executed by one or more computers (Ben-Itzhak: paragraphs [0120]-[0121] describes computer readable storage medium that store computer program and a computer performs operations by executing the computer program), cause the one or more computers to perform steps to carry out the steps of rather than .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Biggs et al. (US 2009/0281966) teach method for virtually integrating bot with online search service provided to a mobile phone
Laird-McConnell (US 2017/0279906) teach multi-modal conversation intercom
Lee et al. (US 2018/0152411) teach method for providing chat service using client bot

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINH T. NGUYEN/Examiner, Art Unit 2459